—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules that prohibit threatening a staff member, fighting, possession of a weapon and refusing to obey a direct order. He argues that this determination should be annulled because, inter alia, his due process rights were violated by the bias of the Hearing Officer who presided at his disciplinary hearing.
Because petitioner failed to raise the issue of Hearing Officer bias until he commenced this CPLR article 78 proceeding, he has failed to preserve the issue for this Court’s review (see, Matter of Giakoumelos v Coughlin, 192 AD2d 998). Even if the issue were properly before this Court, however, our review of the record discloses that the Hearing Officer conducted the hearing in a fair and impartial manner (see, Matter of Parker v Coughlin, 211 AD2d 929). We have examined petitioner’s remaining arguments and find them to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.